 

  Exhibit 10.31
 

AUTOWEB, INC.
 
Inducement Stock Option Award Agreement
 (Non-Qualified Stock Options)
 
 
THESE OPTIONS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE STATE
SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH
REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS
NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION. SHOULD THERE BE
ANY REASONABLE UNCERTAINTY OR GOOD FAITH DISAGREEMENT BETWEEN THE COMPANY AND
PARTICIPANT AS TO THE AVAILABILITY OF SUCH EXEMPTIONS, THEN PARTICIPANT SHALL BE
REQUIRED TO DELIVER TO THE COMPANY AN OPINION OF COUNSEL (SKILLED IN SECURITIES
MATTERS, SELECTED BY PARTICIPANT AND REASONABLY SATISFACTORY TO THE COMPANY) IN
FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY THAT SUCH OFFER, SALE OR
TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH AN AVAILABLE EXEMPTION
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS.
 
This Inducement Stock Option Award Agreement (“Agreement”) is entered into
effective as of the Grant Date set forth on the signature page to this Agreement
(“Grant Date”) by and between AutoWeb, Inc., a Delaware corporation (“Company”),
and the person set forth as Participant on the signature page hereto
(“Participant”).
 
Participant has not previously been an employee or director of the Company. The
Company has determined to offer employment to Participant, and as an inducement
material to Participant’s decision to accept such employment offer, the Company
determined to grant Participant the Options (as defined herein) under the terms
and conditions set forth herein.
 
This Agreement and the stock options granted hereby have not been granted
pursuant to The AutoWeb, Inc. 2018 Equity Incentive Plan (“Plan”), but certain
capitalized terms identified herein and not defined herein shall have the same
meanings as defined in the Plan.
 
1. Grant of Options. The Company hereby grants to Participant non-qualified
stock options (“Options”) to purchase the number of shares of common stock of
the Company, par value $0.001 per share, set forth on the signature page to this
Agreement (“Shares”), at the exercise price per Share set forth on the signature
page to this Agreement (“Exercise Price”). The Options are not intended to
qualify as incentive stock options under Section 422 of the Code (as such term
is defined in the Plan).
 
2. Term of Options. Unless the Options terminate earlier pursuant to the
provisions of this Agreement, the Options shall expire on the seventh (7th)
anniversary of the Grant Date (“Option Expiration Date”).
 
3. Vesting. The Options shall become vested and exercisable in accordance with
the vesting schedule set forth on the signature page to this Agreement (“Vesting
Schedule”). No installments of the Options shall vest after Participant’s
termination of employment for any reason.
 
 
 
 



 
-1-

 
 
 
4. Exercise of Options.
 
(a)           Manner of Exercise. To the extent vested, the Options may be
exercised, in whole or in part, by delivering written notice to the Company in
accordance with Section 7(f) of this Agreement in such form as the Company may
require from time to time, or at the direction of the Company, through the
procedures established with the Company’s third party option administration
service. Such notice shall specify the number of Shares subject to the Options
that are being exercised and shall be accompanied by full payment of the
Exercise Price of such Shares in a manner permitted under the terms of Section
5.5 of the Plan (as if these Options had been granted under the Plan) (including
same day sales through a broker), except that payment in whole or in part in a
manner set forth in clauses (ii), (iii) or (iv) of Section 5.5(b) of the Plan
(as if these Options had been granted under the Plan), may only be made with the
consent of the Committee (as such term is defined in the Plan). The Options may
be exercised only in multiples of whole Shares, and no fractional Shares shall
be issued.
 
(b)           Issuance of Shares. Upon exercise of the Options and payment of
the Exercise Price for the Shares as to which the Options are exercised and
satisfaction of all applicable tax withholding requirements, the Company shall
issue to Participant the applicable number of Shares in the form of fully paid
and nonassessable Shares.
 
(c)           Withholding. No Shares will be issued on exercise of the Options
unless and until Participant pays to the Company or makes satisfactory
arrangements with the Company for payment of, any federal, state, local or
foreign taxes required by law to be withheld in respect of the exercise of the
Options. Participant may remit withholding payment following Option exercise
through the use of broker assisted Option exercise. Participant hereby agrees
that the Company may withhold from Participant’s wages or other remuneration the
applicable taxes. At the discretion of the Company, the applicable taxes may be
withheld in kind from the Shares otherwise deliverable to Participant on
exercise of the Options, up to Participant’s minimum required withholding rate
or such other rate determined by the Committee that will not trigger a negative
accounting impact.
 
(d)            Compliance with Securities Trading Policy. Shares issued upon
exercise of the Options may only be sold, pledged or otherwise transferred in
compliance with the Company’s securities trading policies generally applicable
to officers, directors or employees of the Company as long as Participant is
subject to such securities trading policy.
 
(e)           Limitation on Number of Resales or Transfers of Shares. The number
of Shares that may be resold or transferred to the public or through any public
securities trading market at any time may not exceed (i) for any one sale or
transfer order, twenty-five percent (25%) of the Average Daily Volume; and (ii)
for all sales or transfer volume in any calendar week, twenty-five percent (25%)
of the Weekly Volume. For purposes of this Section 4(e), (i) “Average Daily
Volume” will be determined once at the beginning of each calendar quarter for
application during such quarter based on an averaging of the daily volume of
sales of Company Common Stock as reported by The NASDAQ Capital Market (provided
that if the Company’s Common Stock is not then listed on The NASDAQ Capital
Market, as reported by such trading market on which the Common Stock is traded)
for each trading day over the 90-trading day period preceding such
determination; and (ii) “Average Weekly Volume” is calculated by multiplying the
Average Daily Volume by the number of trading days in the calendar week
preceding the proposed sale or transfer of Shares.
 
 

 



 
-2-

 
 
 
5. Option Termination and Other Provisions.
 
(a)           Termination Upon Expiration of Option Term. The Options shall
terminate and expire in their entirety on the Option Expiration Date. In no
event may Participant exercise the Options after the Option Expiration Date,
even if the application of another provision of this Section 5 may result in an
extension of the exercise period for the Options beyond the Option Expiration
Date.
 
(b)           Termination of Employment.
 
(i)           Termination of Employment Other Than Due to Death, Disability or
Cause.
 
  (1)           Participant may exercise the vested portion of the Options for a
period of ninety (90) days (but in no event later than the Option Expiration
Date) following any termination of Participant’s employment with Company, either
by Participant or Company, other than in the event of a termination of
Participant’s employment by Company for Cause (as defined below), voluntary
termination by Participant without Good Reason (as defined below) or by reason
of Participant’s death or Disability (as defined below). In the event the
termination of Participant’s employment is by Company without Cause or by
Participant for Good Reason, any unvested portion of the Options shall become
immediately and fully vested as of the date of such termination.
 
   (2)           In the event of a voluntary termination of employment with the
Company by Participant without Good Reason, (i) unvested Options as of the date
of termination shall immediately terminate in their entirety and shall
thereafter not be exercisable to any extent whatsoever; and (ii) Participant may
exercise any portion of the Options that are vested as of the date of
termination for a period of ninety (90) days (but in no event later than the
Option Expiration Date) following the date of termination.
 
(3)           To the extent Participant is not entitled to exercise the Options
at the date of termination of employment, or if Participant does not exercise
the Options within the time specified in the Plan or this Agreement for
post-termination of employment exercises of the Options, the Options shall
terminate.
 
(4)           For purposes of this Agreement, the terms “Cause” and “Good
Reason” shall have the meanings ascribed to them in that certain Severance
Benefits Agreement listed on the signature page to this Agreement by and between
Company and Participant (“Severance Agreement”).
 
(ii)           Termination of Employment for Cause. Upon the termination of
Participant’s employment by the Company for Cause, unless the Options have been
earlier terminated, the Options (whether vested or not) shall immediately
terminate in their entirety and shall thereafter not be exercisable to any
extent whatsoever; provided that the Company, in its discretion, may, by written
notice to Participant given as of the date of termination, authorize Participant
to exercise any vested portion of the Options for a period of up to thirty (30)
days following Participant’s termination of employment for Cause, provided that
in no event may Participant exercise the Options beyond the Option Expiration
Date.
 
                                                (iii)           Termination of
Participant’s Employment By Reason of Participant’s Death. In the event
Participant’s employment is terminated by reason of Participant’s death, the
Options, to the extent vested as of the date of termination, may be exercised at
any time within twelve (12) months following the date of termination (but in no
event later than the Option Expiration Date) by Participant’s executor or
personal representative or the person to whom the Options shall have been
transferred by will or the laws of descent and distribution, but only to the
extent Participant could exercise the Options at the date of termination.
 
 
 
 

 



 
-3-

 
 
 
(iv)           Termination of Participant’s Employment By Reason of
Participant’s Disability. In the event that Participant ceases to be an employee
by reason of Participant’s Disability, unless the Options have been earlier
terminated, Participant (or Participant’s attorney-in-fact, conservator or other
representative on behalf of Participant) may, but only within twelve (12) months
from the date of such termination of employment (but in no event later than the
Option Expiration Date), exercise the Options to the extent Participant was
otherwise entitled to exercise the Options at the date of such termination of
employment. For purposes of this Agreement, “Disability” shall mean
Participant’s becoming “permanently and totally disabled” within the meaning of
Section 22(e)(3) of the Code or as otherwise determined by the Committee in its
discretion. The Committee may require such proof of Disability as the Committee
in its sole and absolute discretion deems appropriate, and the Committee’s
determination as to whether Participant has incurred a Disability shall be final
and binding on all parties concerned.
 
(c)           Change in Control. In the event of a Change in Control, the effect
of the Change in Control on the Options shall be determined by the applicable
provisions of the Plan (including, without limitation, Article 10 of the Plan)
(as if the Options had been granted under the Plan), provided that (i) to the
extent the Options are assumed or substituted by the successor company in
connection with the Change in Control (or the Options are continued by Company
if it is the ultimate parent entity after the Change in Control), the Options
will vest and become fully exercisable in accordance with clause (i) of Section
10.2(a) of the Plan (as if the Options had been granted under the Plan), if
within twenty-four (24) months following the date of the Change in Control
Participant’s employment is terminated by Company or a Subsidiary (or the
successor company or a subsidiary or parent thereof) without Cause or by
Participant for Good Reason, and any vested Options (either vested prior to the
Change in Control or accelerated by reason of this Section 5(c)) may be
exercised for a period of twenty-four (24) months after the date of such
termination of employment (but in no event later than the Option Expiration
Date); and (ii) any portion of the Options which vests and becomes exercisable
pursuant to Section 10.2(b) of the Plan (as if the Options had been granted
under the Plan), as a result of such Change in Control will (1) vest and become
exercisable on the day prior to the date of the Change in Control if Participant
is then employed by the Company or a Subsidiary and (2) terminate on the date of
the Change in Control. For purposes of Section 10.2(a) of the Plan, the Options
shall not be deemed assumed or substituted by a successor company (or continued
by Company if it is the ultimate parent entity after the Change in Control) if
the Options are not assumed, substituted or continued with equity securities of
the successor company or Company, as applicable, that are publicly-traded and
listed on an exchange in the United States and that have voting, dividend and
other rights, preferences and privileges substantially equivalent to the Shares.
If the Options are not deemed assumed, substituted or continued for purposes of
Section 10.2(a) of the Plan, the Options shall be deemed not assumed,
substituted or continued and governed by Section 10.2(b) of the Plan.
Notwithstanding the foregoing, if on the date of the Change in Control the Fair
Market Value of one Share is less than the Exercise Price per Share, then the
Options shall terminate as of the date of the Change in Control except as
otherwise determined by the Committee.
 
(d)           Extension of Exercise Period. Notwithstanding any provisions of
this Section 5 to the contrary, if following termination of employment or
service the exercise of the Options or, if in conjunction with the exercise of
the Options, the sale of the Shares acquired on exercise of the Options, during
the post-termination of service time period set forth in the paragraph of this
Section 5 applicable to the reason for termination of service would, in the
determination of the Company, violate any applicable federal or state securities
laws, rules, regulations or orders (or any Company policy related thereto),
including its securities trading policy), the running of the applicable period
to exercise the Options shall be tolled for the number of days during the period
that the exercise of the Options or sale of the Shares acquired on exercise
would in the Company’s determination constitute such a violation; provided,
however, that in no event shall the exercisability of the Options be extended
beyond the Option Expiration Date.
 
 

 



 
-4-

 
 
 
(e)           Adjustments. The number of Options may be subject to adjustment as
provided in Section 11.2 of the Plan (as if the Options had been granted under
the Plan).
 
(f)           Other Governing Agreements or Plans. To the extent not prohibited
by the Plan, the provisions of this Section 5 regarding the acceleration of
vesting of Options and the extension of the exercise period for Options
following a Change in Control or a termination of Participant’s employment with
Company shall be superseded and governed by the provisions, if any, of a written
employment or severance agreement between Participant and Company or a severance
plan of Company covering Participant, including a change in control severance
agreement or plan, to the extent such a provision (i) is specifically applicable
to option awards or grants made to Participant and (ii) provides for the
acceleration of Options vesting or for a longer extension period for the
exercise of the Options in the case of a Change in Control or a particular event
of termination of Participant’s employment with Company (e.g., an event of
termination governed by Section 5(b)(i)) to this Agreement than is provided in
the provision of this Section 5 applicable to a Change in Control or to the same
event of employment termination; provided, however, that in no event shall the
exercisability of the Options be extended beyond the Option Expiration Date.
 
(g)           Forfeiture upon Engaging in Detrimental Activities.  If, at any
time within the twelve (12) months after (i) Participant exercises any portion
of the Options; or (ii) the effective date of any termination of Participant’s
employment by the Company or by Participant for any reason, Participant engages
in, or is determined by the Committee in its sole discretion to have engaged in,
any (i) material breach of any non-competition, non-solicitation, non-disclosure
or settlement or release covenant or agreement with the Company or any
Subsidiary; (ii) activities during the course of Participant’s employment with
the Company or any Subsidiary constituting fraud, embezzlement, theft or
dishonesty; or (iii) activity that is otherwise in conflict with. or adverse or
detrimental to the interests of the Company or any Subsidiary, then (x) the
Options shall terminate effective as of the date on which Participant engaged in
or engages in that activity or conduct, unless terminated sooner pursuant to the
provisions of this Agreement, and (y) the amount of any gain realized by
Participant from exercising all or a portion of the Options at any time
following the date that Participant engaged in any such activity or conduct, as
determined as of the time of exercise, shall be forfeited by Participant and
shall be paid by Participant to the Company, and recoverable by the Company,
within sixty (60) days following such termination date of the Options.  For
purposes of the foregoing, the following will be deemed to be activities in
conflict with or adverse or detrimental to the interests of the Company or any
Subsidiary: (i) Participant’s conviction of, or pleading guilty or nolo
contendre to any misdemeanor involving moral turpitude or any felony, the
underlying events of which related to Participant’s employment with the Company;
(ii) knowingly engaged or aided in any act or transaction by the Company or a
Subsidiary that results in the imposition of criminal, civil or administrative
penalties against the Company or any Subsidiary; or (iii) misconduct during the
course of Participant’s employment by the Company or any Subsidiary that results
in an accounting restatement by the Company due to material noncompliance with
any financial reporting requirement under applicable securities laws, whether
such restatement occurs during or after Participant’s employment by the Company
or any Subsidiary.
 
(h)           Reservation of Committee Discretion to Accelerate Option Vesting
and Extend Option Exercise Window. The Committee reserves the right, in its sole
and absolute discretion, to accelerate the vesting of the Options and to extend
the exercise window for Options that have vested (either in accordance with the
terms of this Agreement or by discretionary acceleration by the Committee) under
circumstances not otherwise covered by the foregoing provisions of this Section
5; provided that in no event may the Committee extend the exercise period for
Options beyond the Option Expiration Date. The Committee is under no obligation
to exercise any such discretion and may or may not exercise such discretion on a
case-by-case basis.
 
 

 



 
-5-

 
 
 
6.
Non-Registered Option and Shares.
 
(a)           Participant hereby acknowledges that the Options and any Shares
that may be acquired upon exercise of the Options pursuant hereto are, as of the
date hereof, not registered: (i) under the Securities Act, on the ground that
the issuance of the Options and the underlying shares is exempt from
registration under Section 4(2) of the Securities Act as not involving any
public offering or, with respect to Options, because the grant of the Options
alone may not constitute an offer or sale of a security under the Securities Act
until such time as the Options are exercised or exercisable or (ii) under any
applicable state securities law because the grant of the Options does not
involve any public offering or is otherwise exempt under applicable state
securities laws, and (iii) that the Company’s reliance on the Section 4(2)
exemption of the Securities Act and under applicable state securities laws is
predicated in part on the representations hereby made to the Company by
Participant. Participant represents and warrants that Participant is acquiring
the Options and will acquire the Shares for investment for Participant’s own
account, with no present intention of reselling or otherwise distributing the
same.
 
(b)           If, at the time of issuance of shares upon exercise of the
Options, no registration statement is in effect with respect to such shares
under applicable provisions of the Securities Act and other applicable
securities laws, Participant hereby agrees that Participant will not sell,
transfer, offer, pledge or hypothecate all or any part of the shares unless and
until Participant shall first have given notice to the Company describing such
sale, transfer, offer, pledge or hypothecation and there shall be available
exemptions from such registration requirements that exist. Should there be any
reasonable uncertainty or good faith disagreement between the Company and
Participant as to the availability of such exemptions, then Participant shall be
required to deliver to the Company (1) an opinion of counsel (skilled in
securities matters, selected by Participant and reasonably satisfactory to the
Company) in form and substance satisfactory to the Company to the effect that
such offer, sale, transfer, pledge or hypothecation is in compliance with an
available exemption under the Securities Act and other applicable securities
laws, or (2) an interpretative letter from the Securities and Exchange
Commission to the effect that no enforcement action will be recommended if the
proposed offer, sale, transfer, pledge or hypothecation is made without
registration under the Securities Act. The Company may at its election require
that Participant provide the Company with written reconfirmation of
Participant’s investment intent as set forth in Section 6(a) with respect to the
shares. The shares issued upon exercise of the Options shall bear a legend
reading substantially as follows:
 
“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE STATE
SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH
REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS
NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION. SHOULD THERE BE
ANY REASONABLE UNCERTAINTY OR GOOD FAITH DISAGREEMENT BETWEEN THE COMPANY AND
PARTICIPANT AS TO THE AVAILABILITY OF SUCH EXEMPTIONS, THEN PARTICIPANT SHALL BE
REQUIRED TO DELIVER TO THE COMPANY AN OPINION OF COUNSEL (SKILLED IN SECURITIES
MATTERS, SELECTED BY PARTICIPANT AND REASONABLY SATISFACTORY TO THE COMPANY) IN
FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY THAT SUCH OFFER, SALE OR
TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH AN AVAILABLE EXEMPTION
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS.”
 
 

 



 
-6-

 
 
 
(c)           The exercise of the Option and the issuance of the Shares upon
such exercise shall be subject to compliance by the Company and Participant with
all applicable requirements of law, rules, regulations or orders relating
thereto and with all applicable rules and regulations of any stock exchange or
securities trading market on which the Shares may be listed for trading at the
end of such exercise and issuance.
 
(d)           The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of any Shares pursuant to the Options shall relieve the
Company of any liability with respect to the nonissuance or sale of the Shares
as to which such approval shall not have been obtained. However, the Company
shall use its best efforts to obtain all such applicable approvals.
 
7.
Miscellaneous.
 
(a)           No Rights of Stockholder. Participant shall not have any of the
rights of a stockholder with respect to the Shares subject to this Agreement
until such Shares have been issued upon the due exercise of the Options.
 
(b)           Nontransferability of Options. The Options shall be
nontransferable or assignable except to the extent expressly provided in the
Plan (as if the Options had been granted under the Plan). Notwithstanding the
foregoing, Participant may by delivering written notice to the Company in a form
provided by or otherwise satisfactory to the Company, designate a third party
who, in the event of Participant’s death, shall thereafter be entitled to
exercise the Options. This Agreement is not intended to confer upon any person
other than the parties hereto any rights or remedies hereunder.
 
(c)           Severability. If any provision of this Agreement shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and (ii)
not affect any other provision of this Agreement or part thereof, each of which
shall remain in full force and effect.
 
(d)           Governing Law, Jurisdiction and Venue. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of Delaware
other than its conflict of laws principles. The parties agree that in the event
that any suit or proceeding is brought in connection with this Agreement, such
suit or proceeding shall be brought in the state or federal courts located in
New Castle County, Delaware, and the parties shall submit to the exclusive
jurisdiction of such courts and waive any and all jurisdictional, venue and
inconvenient forum objections to such courts.
 
(e)           Headings. The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 
(f)           Notices. All notices required or permitted under this Agreement
shall be in writing and shall be sufficiently made or given if hand delivered or
mailed by registered or certified mail, postage prepaid. Notice by mail shall be
deemed delivered on the date on which it is postmarked.
 
Notices to the Company should be addressed to:
 
AutoWeb, Inc.
18872 MacArthur Blvd., Suite 200
Irvine, CA 92612-1400
Attention: Chief Legal Officer
 
 

 



 
-7-

 
 
 
Notices to Participant should be addressed to Participant at Participant’s
address as it appears on the Company’s records.
 
The Company or Participant may by writing to the other party designate a
different address for notices. If the receiving party consents in advance,
notice may be transmitted and received via telecopy or via such other electronic
transmission mechanism as may be available to the parties. Such notices shall be
deemed delivered when received.
 
(g)           Agreement Not an Employment Contract. This Agreement is not an
employment or service contract, and nothing in this Agreement or in the granting
of the Options shall be deemed to create in any way whatsoever any obligation on
Participant’s part to continue as an employee of the Company or any Subsidiary
or on the part of the Company or any Subsidiary to continue Participant’s
employment or service as an employee.
 
(h)           Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original Agreement but all of
which, taken together, shall constitute one and the same Agreement binding on
the parties hereto. The signature of any party hereto to any counterpart hereof
shall be deemed a signature to, and may be appended to, any other counterpart
hereof.
 
(i)           Administration. The Committee shall have the power to interpret
this Agreement and to adopt such rules for the administration, interpretation
and application of this Agreement as are consistent with this Agreement and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee (including determinations as to the
calculation, satisfaction or achievement of performance-based vesting
requirements, if any, to which the Options are subject) shall be final and
binding upon Participant, the Company and all other interested persons. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to this Agreement.
 
(j)           Policies and Procedures. Participant agrees that Company may
impose, and Participant agrees to be bound by, Company policies and procedures
with respect to the ownership, timing and manner of resales of shares of
Company's securities, including without limitation, (i) restrictions on insider
trading; (ii) restrictions designed to delay and/or coordinate the timing and
manner of sales by officers, directors and affiliates of the Company following a
public offering of the Company's securities; (iii) stock ownership or holding
requirements applicable to officers and/or directors of Company; and (iv) the
required use of a specified brokerage firm for such resales.
 
(k)           Entire Agreement; Modification. This Agreement contains the entire
agreement between the parties with respect to the subject matter contained
herein and may not be modified except as provided herein or in a written
document signed by each of the parties hereto and may be rescinded only by a
written agreement signed by both parties.
 
 
 
 
 
Remainder of Page Intentionally Left Blank; Signature Page Follows
 
 

 



 
-8-

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.


 Grant Date: 

December 17, 2018
 Total Options Awarded: 

100,000 
 Exercise Price Per Share:     

$2.30

 Severance Benefits Agreement:
Severance Benefits Agreement dated

 
December 17, 2018

Vesting Schedule:

(i) thirty-three and one-third percent (33 1/3%) shall vest and become
exercisable on the first anniversary after the Grant Date; and (ii) one
thirty-sixth (1/36th) shall vest and become exercisable on each successive
monthly anniversary thereafter for the following twenty-four (24) months ending
on the third anniversary of such vesting commencement date.
 
 
 “Company”    

AutoWeb, Inc., a Delaware corporation
 
By: /s/ Glenn E. Fuller
 
Glenn E. Fuller
 
EVP, Chief Legal and Administrative

 
Officer and Secretary
 
 
 “Participant”

/s/ Timothy Branham
 
Timothy L. Branham

 
 
 

 
 
 
 
 
 
 
 

 



 
-9-
